DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to QPIDS
This office action is in response to “Quick Path Information Disclosure Statement - 02/02/2022” considering IDS - 02/02/2022.
Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims Cancellation: This application was in condition for allowance except for the presence of claims 13-20 directed to drawn to a MEMS device, non-elected claims without traverse in “Response to Election / Restriction Filed - 04/27/2021”.  It is further noted that the independent claim 13 was not amended to accommodate the subject matters for which claim 1 is being allowed. Accordingly, claims 12-20 have been cancelled. 
In view of the above, this office action considered claims 1-2 and 5-10 are presented for examination.
Reasons for Allowances 
Claims 1-2 and 5-10 are allowed because of the reasons described in “Notice of Allowance and Fees Due (PTOL-85) -  01/11/2022”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
February 3, 2022